DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21, 24-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 recites the limitation “pre-determined first conditions” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 29-30 are rejected as being dependent on claim 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, 15-16, 20-21, 24, 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2019/0098232) in view of Dominguez Castro (US 2015/0358571) and further in view of Tall (US 2017/0272768 to Tall et al).
Regarding claim 1, Mori discloses an apparatus (Mori, fig. 33, apparatus 300) comprising:
an array (array 20B) of digital pixel cells (pixels 200B) (Mori, figs. 11-12,), each digital pixel cell including:
a photodiode (PD 210), (Mori, fig. 12); and
a memory device (memory 260) configured to store a digital output (a digital output) generated based on charge generated by the photodiode (PD 210) in an exposure period (Mori, figs. 12-13, par [0165], wherein memory 260 stores a digital output based on the charge of PD 210); and
an image processor (signal processing circuit/PRC 330) (Mori, fig. 33, par [0165, 0227, 0229]) configured to:
receive first digital outputs (all digital outputs) from the memory devices (memories 260) of a first set (all pixels 200B) of digital pixel cells of the array of digital pixel cells (Mori, figs. 12, 13, 33, par [0027-0029], wherein PRC 330 receives all digital outputs by all pixels 200B for predetermined signal processing).
However, Mori does not disclose
determine, from the first set of digital pixel cells, a second set of digital pixel cells of which the first digital outputs satisfy one or more first conditions;
identify, based on the second set of digital pixel cells, a third set of digital pixel cells from which to receive second digital outputs generated based on of charge 
receive the second digital outputs generated by the third set of digital pixel cells; and
perform one or more image processing operations based on at least the second digital outputs.
On the other hand, in the same field of endeavor, Dominguez Castro discloses
determine, from the first set (all pixels) of digital pixel cells, a second set (pixels of ROI) of digital pixel cells of which the first digital outputs (all outputs) satisfy one or more first conditions (conditions) (Dominguez Castro, fig. 22, par [0005,0176, 0199], wherein processing block 2230 determines pixels of ROI based on one or several conditions);
identify, based on the second set (pixels of ROI) of digital pixel cells, a third set  of digital pixel cells (all pixels of ROI) from which to receive second digital outputs (outputs of ROI) generated based on charge generated by the photodiodes (PPD) of the third set of digital pixel cells (all pixels of ROI) in the exposure period, the third set of digital pixel cells (all pixels of ROI) being part (part) of the array of digital pixel cells (pixel array) (Dominguez Castro, figs. 21, 22, par [0195, 0210-0211, 0243], wherein readout channel 2240 identifies all pixels of ROI from which to receive outputs of ROI in the exposure period);
receive the second digital outputs (outputs of ROI) generated by the third set  of digital pixel cells (all pixels of ROI) (Dominguez Castro, figs. 3A, 21, 22, par [0011, 
perform one or more image processing operations (image processing operations by device 310) based on at least the second digital outputs (Dominguez Castro, figs. 3A, 20, par [0011, 0186], wherein device 310 performs image processing operations).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Dominguez Castro into the apparatus by Mori so as to achieve the claim language as claimed because such incorporation enables faster download of pixels including relevant information and minimizes the amount of data to be readout (Dominguez Castro, par [0017-0018]).
However, Mori and Dominguez Castro do not disclose
one or more second conditions different from the one or more first conditions.
On the other hand, in the same field of endeavor, Tall discloses
one or more second conditions (pupil threshold 301) different from the one or more first conditions (glint threshold 302) (Tall, figs. 2-4, par [0043], wherein pupil threshold 301 is for pupil pixels and glint threshold is for glint pixels).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Tall into the apparatus by Mori and Dominguez Castro so as to achieve the claim language as claimed because such incorporation reduces the amount of data to be conveyed to a host system (Tall, par [0006, 0011, 0012]).
Regarding claim 7, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Dominguez Castro discloses

Regarding claim 8, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Mori discloses each digital pixel cell includes:
a capacitor (capacitor c251) to accumulate the charge generated by the photodiode (PD1) during the exposure period (Mori, fig. 13, par [0163]); and
a counter (counter 252) configured to, in a first measurement mode (a first mode), generate a first counter output (output to memory 260) representing a measurement of a time for a quantity of the charge accumulated at the capacitor (capacitor c251) to reach a pre-determined threshold (Mori, figs. 12, 13, par [0161, 0163] wherein counter 252 generates an output reaching a predetermined threshold to memory 260); and
wherein the first set of digital pixel cells (all pixels 200B) are configured to generate the first digital outputs (all digital outputs) based on the first counter outputs (counter 252) (Mori, figs. 12, 13, 33, par [0027-0029, 0161], wherein all pixels 200B generates all digital outputs based on outputs of counter 252).
Regarding claim 9, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Dominguez Castro discloses
the counter (counter of ADC layer) is also configured to, in a second measurement mode (a second mode), generate a second counter output (output of counter of ADC layer) representing a measurement of the quantity of the charge 
wherein the third set (all pixels of ROI) of digital pixel cells are configured to generate the second digital outputs (output of ROI) based on the first counter outputs or the second counter outputs (output of counter of ADC layer) (Dominguez Castro, figs. 21, 22, par [0195, 0210-0211, 0243], wherein all pixels of ROI generate outputs based on output of counter of ADC layer).
Regarding claim 15, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Dominguez Castro discloses
the second digital outputs (outputs of ROI) are received from the memory devices (digital memory) of the third set of digital pixel cells (all pixels of ROI) (Dominguez Castro, figs. 21, 22, par [0176, 0195, 0210-0211, 0243], wherein outputs of ROI from all pixels of ROI are received from digital memory).
Regarding claim 16, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Dominguez Castro discloses
the second digital outputs (outputs of ROI) are received from a framebuffer (digital memory) (Dominguez Castro, figs. 21, 22, par [0176, 0195, 0210-0211, 0243], wherein outputs of ROI from all pixels of ROI are received from digital memory functioning as a frame buffer).
Regarding claim 20, Mori discloses a method (Mori, figs. 11-12, par [0003], method by a camera), comprising:

However, Mori does not disclose
determining, from the first set of digital pixel cells, a second set of digital pixel cells of which the first digital outputs satisfy one or more first conditions;
identifying, based on the second set of digital pixel cells, a third set of digital pixel cells from which to receive second digital outputs, the third set of digital pixel cells being part of the array of digital pixel cells, and the second digital outputs being generated based on charge generated by a photodiode of each of the third set of digital pixel cells in the exposure period;
receiving the second digital outputs from the memory devices of the third set of digital pixel cells; and
performing one or more image processing operations based on the second digital outputs.
On the other hand, in the same endeavor, Dominguez Castro discloses
determining, from the first set of digital pixel cells (all pixels), a second set (pixels of ROI) of digital pixel cells of which the first digital outputs (all outputs) satisfy one or more first conditions (conditions) (Dominguez Castro, fig. 22, par [0005,0176, 0199], 
identifying, based on the second set of digital pixel cells (pixels of ROI), a third set of digital pixel cells (all pixels of ROI) from which to receive second digital outputs (outputs of ROI), the third set of digital pixel cells (all pixels of ROI) being part (part) of the array of digital pixel cells (pixel array), and the second digital outputs (outputs of ROI) being generated based on charge generated by a photodiode of each of the third set of digital pixel cells (all pixels of ROI) in the exposure period (pixel array) (Dominguez Castro, figs. 21, 22, par [0195, 0210-0211, 0243], wherein readout channel 2240 identifies all pixels of ROI from which to receive outputs of ROI in the exposure period);
receiving the second digital outputs (outputs of ROI) from the memory devices (digital memory) of the third set of digital pixel cells (all pixels of ROI) (Dominguez Castro, figs. 3A, 21, 22, par [0011, 0176, 0195, 0210-0211, 0243], wherein device 310 receives outputs of ROI generated readout channel 2240); and
performing one or more image processing operations (image processing operations by device 310) based on the second digital outputs (outputs of ROI)  (Dominguez Castro, figs. 3A, 20, par [0011, 0186], wherein device 310 performs image processing operations).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Dominguez Castro into the method by Mori so as to achieve the claim language as claimed because such 
However, Mori and Dominguez Castro do not disclose
one or more second conditions different from the one or more first conditions.
On the other hand, in the same field of endeavor, Tall discloses
one or more second conditions (pupil threshold 301) different from the one or more first conditions (glint threshold 302) (Tall, figs. 2-4, par [0043], wherein pupil threshold 301 is for pupil pixels and glint threshold is for glint pixels).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Tall into the method by Mori and Dominguez Castro so as to achieve the claim language as claimed because such incorporation reduces the amount of data to be conveyed to a host system (Tall, par [0006, 0011, 0012]).
Regarding claim 21, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Mori discloses
at least some of the first digital outputs (all digital outputs from all pixels 200B) represent a measurement of a time for a quantity of the charge accumulated at a capacitor (C251) of each of the first set of digital pixel cells to reach a pre-determined threshold (Mori, fig. 13, par [0161, 0163], wherein all digital outputs from all pixels 200B represents charge at capacitor c251 reaching a predetermined level).
Regarding claim 24, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Dominguez Castro discloses

Regarding claim 28, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Tall discloses
the one or more pre-determined first conditions (glint threshold 302) comprise:
the first digital output (pixel output) indicating an intensity of light received by the photodiode (photodiode of a pixel) of a digital pixel cell of the first set of digital pixel cells (set of glint pixels) within the exposure period (exposure of pixel) exceeds a pre-determined threshold (glint threshold 302) (Tall, fig. 2-4, par [0043], wherein pixel output for set of glint pixels exceeds glint threshold 302).
Regarding claim 29, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Tall discloses
the pre-determined threshold (glint threshold) is based on an intensity of light associated with a glint (glint) of an eyeball (pupil 202) (Tall, figs. 2, 5, par [0017, 0042-0043], wherein glint threshold is based on a glint of pupil 202).
Regarding claim 30, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Tall discloses

Regarding claim 31, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Tall discloses
the one or more second conditions (pupil threshold 301) comprise: the third set of digital pixel cells (pixels of the pupil 202) being at a pre-determined distance (a predetermined distance) from the second set of digital pixel cells (pixels of glints 201) (Tall, figs. 2-6, par [0042, 0043], wherein pupil threshold 301comprises pixels of pupil 202 being a predetermined distance from pixels of glints 201).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Tall into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation reduces the amount of data to be conveyed to a host system (Tall, par [0006, 0011, 0012]).
Regarding claim 32, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Tall discloses
the one or more second conditions (pupil threshold 301) comprise: the third set of digital pixel cells (pixels of the pupil 202) forming a region of a pre-determined shape (a shape) that encircles (encircles) the second set of digital pixel cells (pixels of glints 201) 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Tall into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation reduces the amount of data to be conveyed to a host system (Tall, par [0006, 0011, 0012]).
Regarding claim 33, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Tall discloses
the one or more second conditions (pupil threshold 301) comprise: the third set of digital pixel cells (pixels of the pupil 202) forming the smallest region of a pre-determined shape that encircles (encircles) the second set of digital pixel cells (pixels of glints 201) (Tall, figs. 2-6, par [0042, 0043], wherein pupil threshold 301comprises pixels of pupil 202 forming a smallest region of a shape that encircles pixels of glints 201).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Tall into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation reduces the amount of data to be conveyed to a host system (Tall, par [0006, 0011, 0012]).
Regarding claim 34, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Tall discloses

Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Tall into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation reduces the amount of data to be conveyed to a host system (Tall, par [0006, 0011, 0012]).
Regarding claim 35, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Tall discloses
the first digital output (output of image 200) and the second digital output (output of pupil 202) are generated based on at least one of: measuring a time when the charge generated by the photodiode of the respective digital pixel cell exceeding a first threshold, or measuring (measuring) a quantity of the charge (charge) generated by the photodiode (photodiodes of image pixels) (Tall, figs. 2, 4, par [0042, 0043], wherein output of image 200 and output of pupil 202 are generated based on measuring charge generated by photodiodes of image pixels)
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Tall into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation reduces the amount of data to be conveyed to a host system (Tall, par [0006, 0011, 0012]).
Claims 2-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2019/0098232), Dominguez Castro (US 2015/0358571), and Tall (US 2017/0272768 to Tall et al) in view of Park (US 9,282,264).
Regarding claim 2, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, and Tall do not disclose
wherein each digital pixel cell includes one or more comparators configured to generate a first comparator output indicating whether an intensity of light received by the photodiode of the each digital pixel cell within the exposure period exceeds a first threshold; and wherein the first digital outputs include the first comparator outputs from the first set of digital pixel cells.
On the other hand, in the same endeavor, Park discloses
wherein each digital pixel cell (pixel 111) includes one or more comparators (comparator 840) configured to generate a first comparator output (comp-out) indicating whether an intensity of light (an intensity) received by the photodiode (PD) of the each digital pixel cell within the exposure period exceeds a first threshold (a threshold) (Park, figs. 1, 2, 16, column 17 lines 8-32, column 20 lines 19-29, wherein comp-out indicates an intensity higher than a threshold); and
wherein the first digital outputs (all digital outputs) include the first comparator outputs (comp-outs) from the first set of digital pixel cells (all pixels) (Park, figs. 1, 2, 16, column 17 lines 8-32, column 20 lines 19-29, wherein all digital outputs of pixels 111 includes comp-outs from all pixels).

Regarding claim 3, Mori, Dominguez Castro, Tall, and Park disclose aforementioned limitations of the parent claim. Additionally, Park discloses
wherein the one or more comparators (comparator 840) are further configured to generate a second comparator output (comp-out) indicating whether the intensity of light (intensity of light) received by the photodiode (PD) of the each digital pixel cell within the exposure period is below a second threshold (a threshold) (Park, figs. 1, 2, 16, column 17 lines 8-32, column 20 lines 19-29, wherein comp-out indicates an intensity lower than a threshold); and
wherein the first digital output (all digital outputs) includes at least one of the first comparator outputs (comp-outs) or the second comparator outputs (comp-outs) from the first set of digital pixel cells (all pixels) (Park, figs. 1, 2, 16, column 17 lines 8-32, column 20 lines 19-29, wherein all digital outputs of pixels 111 includes comp-outs from all pixels and the comp-outs are either higher or lower than a threshold).
Regarding claim 11, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, and Tall do not disclose the one or more first conditions comprise:
the first digital output indicating an intensity of light received by the photodiode of a digital pixel cell of the first set of digital pixel cells within the exposure period exceeds a pre-determined threshold.

the first digital output (digital output of pixel 111) indicating an intensity of light received by the photodiode of a digital pixel cell of the first set of digital pixel cells within the exposure period exceeds a pre-determined threshold (a threshold) (Park, figs. 1, 2, 16, column 17 lines 8-32, column 20 lines 19-29, wherein digital output of pixel 111 indicates an intensity higher than a threshold).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Park into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation prevents noise (Park, column 19 lines 30-40).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2019/0098232), Dominguez Castro (US 2015/0358571), and Tall (US 2017/0272768 to Tall et al) in view of Shen (US 2015/0381911).
Regarding claim 4, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. Additionally, Mori discloses
the memory device (memory 260) of each digital pixel cell (pixels 200B) is configured to store a quantization value representing an intensity of light received by the photodiode of each digital pixel cell within the exposure period, the quantization value comprising a number of bits (Mori, figs. 12-13, par [0165], wherein memory 260 stores a digital output based on the charge of PD 210). Furthermore, Dominguez Castro discloses
the second digital outputs (outputs of ROI) include the quantization values stored at the memory devices (digital memory) of the third set of digital pixel cells (all pixels of 
However, Mori, Dominguez Castro, and Tall do not disclose
the first digital outputs include a subset of bits of the quantization values stored at the memory devices of the first set of digital pixel cells.
On the other hand, in the same endeavor, Shen discloses
the first digital outputs (outputs of pixels 303) include a subset of bits (value of msb from msb digital image data 311) of the quantization values stored at the memory devices of the first set of digital pixel cells (all pixels 303) (Shen, fig. 3, abstract, par [0026], wherein outputs of pixels 303 includes value of msb from msb digital image data 311).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Shen into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation achieves an effective size for the apparatus (Shen, par [0048]).
Regarding claim 5, Mori, Dominguez Castro, Tall, and Shen disclose aforementioned limitations of the parent claim. Additionally, Mori discloses
the first set of digital pixel cells (all pixels 200B) comprise each digital pixel cell of the array of digital pixel cells (array 20B) (Mori, figs. 12, 13, 33, par [0027-0029], wherein PRC 330 receives all digital outputs by all pixels 200B of array 20B for predetermined signal processing).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2019/0098232), Dominguez Castro (US 2015/0358571), and Tall (US 2017/0272768 to Tall et al) in view of Barman (US 2009/0245637 to Barman et al).
Regarding claim 6, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, and Tall do not disclose
the first set of digital pixel cells comprise a smaller set of digital pixel cells than a total number of the digital pixel cell of the array of digital pixel cells.
On the other hand, in the same endeavor, Barman discloses
the first set of digital pixel cells (pixels of region of interest 15) comprise a smaller (smaller) set of digital pixel cells than a total number (total number of pixel 13A) of the digital pixel cell of the array (13) of digital pixel cells (Barman, fig. 2, 2A, par [0026, 0029], wherein pixels of region of interest 15 is smaller than total number of pixel 13A of array 13).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Barman into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation outputs regions of interest from within a full image (Barman, par [0006]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2019/0098232), Dominguez Castro (US 2015/0358571), and Tall (US 2017/0272768 to Tall et al) in view of Guidash (US 2015/0229859 to Guidash et al).
claim 10, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, and Tall do not disclose
the capacitor has a configurable capacitance; and
wherein the capacitor is configured to have a higher capacitance in the first measurement mode than in the second measurement mode.
On the other hand, in the same endeavor, Guidash discloses
the capacitor (capacitor Cr) has a configurable capacitance (low or high capacitance) (Guidash, fig. 14b, par [0127, 0316-0317], wherein capacitor Cr has high or low capacitance); and
wherein the capacitor (capacitor Cr) is configured to have a higher capacitance (higher capacitance) in the first measurement mode (higher-capacitance/lower conversion gain readout) than in the second measurement mode (low capacitance/high-conversion-gain readout mode) (Guidash, fig. 14b, par [0127, 0316-0317], wherein capacitor Cr has high in higher-capacitance/lower conversion gain readout than in low capacitance/high-conversion-gain readout mode).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Guidash into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation prevents readout noise (Guidash, par [0003]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2019/0098232), Dominguez Castro (US 2015/0358571), Tall (US 2017/0272768 to Tall et al), and Park (US 9,282,264) in view of Tall (US 2017/0272768 to Tall et al).
Regarding claim 12, Mori, Dominguez Castro, Tall, and Park disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, Tall, and Park do not disclose
the pre-determined threshold is based on an intensity of light associated with a glint of an eyeball.
On the other hand, in the same endeavor, Tall discloses
the pre-determined threshold (glint threshold) is based on an intensity of light associated with a glint (glint) of an eyeball (pupil 202) (Tall, figs. 2, 5, par [0017, 0042-0043], wherein glint threshold is based on a glint of pupil 202).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Tall into the apparatus by Mori, Dominguez Castro, Tall, and Park so as to achieve the claim language as claimed because such incorporation provides data compression of eye-tracking pixels (Tall, par [0002-0006]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2019/0098232), Dominguez Castro (US 2015/0358571), Tall (US 2017/0272768 to Tall et al), and Park (US 9,282,264) in view of Yu (US 2014/0368687 to Yu et al).
Regarding claim 13, Mori, Dominguez Castro, Tall, and Park disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, Tall, and Park do not disclose

On the other hand, in the same endeavor, Yu discloses
the pre-determined threshold (threshold) is based on an intensity of infra-red light (infrared light) reflected by a physical object (eye) when illuminated by an infra-red illuminator (light source 15) (Yu, figs. 1, 2A, 2B, par [0030], wherein the threshold is based on infrared light reflected from the eye).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Yu into the apparatus by Mori, Dominguez Castro, Tall, and Park so as to achieve the claim language as claimed because such incorporation provides detection of line of sight of a human (Yu, par [0002]).
Claims 14, 17-18, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2019/0098232), Dominguez Castro (US 2015/0358571), and Tall (US 2017/0272768 to Tall et al) in view of Yu (US 2014/0368687 to Yu et al).
Regarding claim 14, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, and Tall do not disclose
the one or more first conditions comprise: the first digital outputs matching a light intensity distribution pattern associated with a pre-determined image feature.
On the other hand, in the same endeavor, Yu discloses

Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Yu into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation provides detection of line of sight of a human (Yu, par [0002]).
Regarding claim 17, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, and Tall do not disclose
the image processor is further configured to: identify, based on the second set of digital pixel cells, a fourth set of digital pixel cells from which to receive third digital outputs, the fourth set of digital pixel cells being part of the array of digital pixel cells and being different from the third set of digital pixel cells; and receive the third digital outputs generated by the fourth set of digital pixel cells, wherein the one or more image processing operations are performed based on the third digital outputs.
On the other hand, in the same endeavor, Yu discloses the image processor (detecting unit 40) is further configured to:
identify, based on the second set of digital pixel cells (pixels in region 60), a fourth set of digital pixel cells (pixels in region 62) from which to receive third digital outputs (outputs from region 62), the fourth set of digital pixel cells (pixels in region 62) 
receive the third digital outputs (outputs from region 62) generated by the fourth set of digital pixel cells (pixels in region 62), wherein the one or more image processing operations are performed based on the third digital outputs (outputs from region 62) (Yu, figs. 1, 2A, 2B, par [0030-0032], wherein outputs from region 62 are received for detecting line of sight of a user).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Yu into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation provides detection of line of sight of a human (Yu, par [0002]).
Regarding claim 18, Mori, Dominguez Castro, and Tall, and Yu disclose aforementioned limitations of the parent claim. Additionally, Yu discloses
the second digital outputs (output from region 60) and the third digital outputs (outputs from region 62) have different bit-depths (bit depths) (Yu, fig. 1, 2A, 2B, par [0030-0032], wherein bit depths from region 60 and region 62 are different based on the darkness of region 62).
Regarding claim 25, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, and Tall do not disclose

On the other hand, in the same endeavor, Yu discloses
the one or more pre-determined conditions (threshold) comprise: the first digital outputs (outputs of region 60) matching a light intensity distribution pattern (a pattern) associated with a pre-determined image feature (an eye) (Yu, figs. 1, 2A, 2B, par [0030], wherein outputs of region 60 matches a pattern of an eye).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Yu into the apparatus by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation provides detection of line of sight of a human (Yu, par [0002]).
Regarding claim 26, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, and Tall do not disclose
the third set of digital pixel cells is determined based on identifying, from the array of digital pixel cells, digital pixel cells that are at a pre-determined distance from the second set of digital pixel cells.
On the other hand, in the same endeavor, Yu discloses
the third set of digital pixel cells (pixels in region 65) is determined based on identifying, from the array of digital pixel cells (array of imaging unit 10), digital pixel cells (pixels) that are at a pre-determined distance (distance) from the second set of 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Yu into the method by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation provides detection of line of sight of a human (Yu, par [0002]).
Regarding claim 27, Mori, Dominguez Castro, and Tall disclose aforementioned limitations of the parent claim. However, Mori, Dominguez Castro, and Tall do not disclose
the third set of digital pixel cells is determined based on identifying a region of digital pixel cells of a pre-determined shape that encircles the second set of digital pixel cells.
On the other hand, in the same endeavor, Yu discloses
the third set of digital pixel cells (pixels in region 65) is determined based on identifying a region of digital pixel cells (pixels along eye contour 61) of a pre-determined shape (eye contour 61) that encircles the second set of digital pixel cells (pixels in region 60).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Yu into the method by Mori, Dominguez Castro, and Tall so as to achieve the claim language as claimed because such incorporation provides detection of line of sight of a human (Yu, par [0002]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2019/0098232), Dominguez Castro (US 2015/0358571), Tall (US 2017/0272768 to Tall et al), and Yu (US 2014/0368687 to Yu et al) in view of Park (US 9,282,264).
Regarding claim 19, Mori, Dominguez Castro, Tall, and Yu disclose aforementioned limitations of the parent claim. Additionally Yu discloses
wherein the second digital outputs (pixels in region 60) represent quantization results of an intensity of light received by the photodiodes (photodiodes of imaging unit 10) of the third set of digital pixel cells (pixels in region 65) within the exposure period (Yu, figs. 1, 2A, 2B, par [0030-0032], wherein outputs from region 60 represent intensity of light received by photodiodes in pixels in region 65).
However, Mori, Dominguez Castro, Tall, and Yu do not disclose
the third digital outputs comprise comparator outputs indicating whether an intensity of light received by the photodiodes of the fourth set of digital pixel cells within the exposure period exceeds a threshold.
On the other hand, in the same endeavor, Park discloses
the third digital outputs (pixel 111) comprise comparator outputs (comp-outs by comparators 840) indicating whether an intensity of light received by the photodiodes of the fourth set of digital pixel cells within the exposure period exceeds a threshold (a threshold) (Park, figs. 1, 2, 16, column 17 lines 8-32, column 20 lines 19-29, wherein comp-outs by comparator 840 indicates an intensity higher than a threshold in the exposure period).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Park into the apparatus .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN H LE/Examiner, Art Unit 2697                         

/LIN YE/Supervisory Patent Examiner, Art Unit 2697